




Exhibit 10.8


LIBERTY INTERACTIVE CORPORATION
2002 NONEMPLOYEE DIRECTOR INCENTIVE PLAN


(As Amended and Restated Effective November 7, 2011)




ARTICLE I


Purpose; amendment and Restatement of Plan


1.1    Purpose. The purpose of the Plan is to provide a method whereby eligible
Nonemployee Directors of the Company may be awarded additional remuneration for
services rendered and encouraged to invest in capital stock of the Company,
thereby increasing their proprietary interest in the Company's businesses and
increasing their personal interest in the continued success and progress of the
Company. The Plan is also intended to aid in attracting Persons of exceptional
ability to become Nonemployee Directors of the Company.


1.2    Amendment and Restatement of Plan. The Plan was amended and restated as
of August 15, 2007 by the Board of the Company to make certain clarifying
changes to Section 4.2 hereof. The Plan is hereby further amended and restated
effective November 7, 2011 by the Board of the Company to make certain
clarifying changes throughout the Plan, including but not limited to Section 4.1
hereof, and to incorporate all amendments made to the Plan since its previous
amendment and restatement.


ARTICLE II


Definitions


2.1    Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):


“Affiliate” of the Company means any corporation, partnership, or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.


“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, stock units agreement, or an agreement evidencing
more than one type of Award, specified in Section 11.5, as any such Agreement
may be supplemented or amended from time to time.


“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation, or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation, or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange, or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.


“Award” means a grant of Options, SARs, Restricted Shares, Stock Units and/or
cash under this Plan.


“Board” means the Board of Directors of the Company.


“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the




--------------------------------------------------------------------------------




nomination for election, of each new director was approved by a vote of at least
two‑thirds of the directors then still in office who were directors at the
beginning of the period.


“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.


“Common Stock” means each or any (as the context may require) series of the
Company's common stock.


“Company” means Liberty Interactive Corporation, a Delaware corporation
(formerly known as Liberty Media Corporation).


“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation, or other entity (other than the Company, any
Subsidiary of the Company, or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company) shall purchase any Common Stock of the Company
(or securities convertible into Common Stock of the Company) for cash,
securities, or any other consideration pursuant to a tender offer or exchange
offer, without the prior consent of the Board, or (ii) any person (as such term
is so defined), corporation, or other entity (other than the Company, any
Subsidiary of the Company, any employee benefit plan sponsored by the Company,
or any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d‑3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d‑3(d) under the Exchange Act in the case of rights to
acquire the Company's securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of the Company as of August 10, 2001, and (b) the
respective family members, estates, and heirs of each of the Persons referred to
in clause (a) above and any trust or other investment vehicle for the primary
benefit of any of such Persons or their respective family members or heirs. As
used with respect to any Person, the term “family member” means the spouse,
siblings and lineal descendants of such Person.


“Director Compensation” means the annual retainer and meeting fees, and any
other regular cash compensation payable by the Company to a Nonemployee Director
for service on the Board.


“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.


“Dividend Equivalents” means, with respect to Restricted Shares to be issued at
the end of the Restriction Period, to the extent specified by the Board only, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to stockholders of record during the
Restriction Period on a like number and kind of shares of Common Stock.


“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.


“Effective Date” means December 17, 2002.


“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a‑1 promulgated under the Exchange Act, or
any successor Rule.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.


“Fair Market Value” of a share of any series of Common Stock on any day means
(i) for Option and SAR exercise transactions effected on any third-party
incentive award administration system provided by the Company, the current high
bid price of a share of any series of Common Stock as reported on the
consolidated transaction reporting system on the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or if such shares are not then listed on a national securities exchange, then as
quoted by Pink OTC Markets Inc., or (ii) for all other purposes under this Plan,
the last sale price (or, if no last sale price is reported, the average of the
high bid and low




--------------------------------------------------------------------------------




asked prices) for a share of such series of Common Stock on such day (or, if
such day is not a trading day, on the next preceding trading day) as reported on
the consolidated transaction reporting system for the principal national
securities exchange on which shares of such series of Common Stock are listed on
such day or if such shares are not then listed on a national securities
exchange, then as quoted by Pink OTC Markets Inc. If for any day the Fair Market
Value of a share of the applicable series of Common Stock is not determinable by
any of the foregoing means, then the Fair Market Value for such day shall be
determined in good faith by the Board on the basis of such quotations and other
considerations as the Board deems appropriate.


“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.


“Holder” means a Person who has received an Award under this Plan.


“Nasdaq” means The Nasdaq Stock Market.


“Nonemployee Director” means an individual who is a member of the Board and who
is not an employee of the Company or any Subsidiary.


“Nonqualified Stock Option” means a stock option granted under Article VI.


“Option” means a Nonqualified Stock Option.


“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.


“Plan” means this Liberty Interactive Corporation 2002 Nonemployee Director
Incentive Plan (As Amended and Restated Effective November 7, 2011).


“Restricted Shares” means shares of any series of Common Stock or the right to
receive shares of any specified series of Common Stock, as the case may be,
awarded pursuant to Article VIII.


“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares and ending on the Vesting Date with respect to such Award.


“Retained Distribution” has the meaning ascribed thereto in Section 8.3.


“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.


“Stock Unit Awards” has the meaning ascribed thereto in Section 9.1.


“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital, or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.


“Tandem SARs” has the meaning ascribed thereto in Section 7.1.


“Vesting Date,” with respect to any Restricted Shares awarded hereunder, means
the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such award of Restricted Shares pursuant to Article VIII. If more
than one Vesting Date is designated for an award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.


ARTICLE III


Administration


3.1    Administration. The Plan shall be administered by the Board, provided
that it may delegate to employees of the Company certain administrative or
ministerial duties in carrying out the purposes of the Plan.




--------------------------------------------------------------------------------






3.2    Powers. The Board shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, and/or Stock Units
under Article IX of the Plan, to determine the terms and conditions (which need
not be identical) of all Awards so granted, to interpret the provisions of the
Plan and any Agreements relating to Awards granted under the Plan, and to
supervise the administration of the Plan. The Board in making an Award may
provide for the granting or issuance of additional, replacement, or alternative
Awards upon the occurrence of specified events, including the exercise of the
original Award. The Board shall have sole authority in the selection of Persons
to whom Awards may be granted under the Plan and in the determination of the
timing, pricing, and amount of any such Award, subject only to the express
provisions of the Plan. In making determinations hereunder, the Board may take
into account such factors as the Board in its discretion deems relevant.


3.3    Interpretation. The Board is authorized, subject to the provisions of the
Plan, to establish, amend, and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Board, including any interpretation or construction of the Plan,
shall be final and conclusive for all purposes and upon all Persons. No member
of the Board shall be liable for any action or determination made or taken by
him or the Board in good faith with respect to the Plan.


ARTICLE IV


Shares Subject to the Plan


4.1    Number of Shares. Subject to the provisions of this Article IV, the
maximum number of shares of Common Stock (i) which may be issued in lieu of
Director Compensation pursuant to Section 10.1 and (ii) with respect to which
Awards may be granted during the term of the Plan shall be 1,785,000 shares.
Shares of Common Stock will be made available from the authorized but unissued
shares of the Company or from shares reacquired by the Company, including shares
purchased in the open market. The shares of Common Stock subject to (i) any
Award granted under the Plan that shall expire, terminate or be annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (ii) any Award of any SARs granted under the Plan that
shall be exercised for cash, and (iii) any Award of Restricted Shares or Stock
Units that shall be forfeited prior to becoming vested (provided that the Holder
received no benefits of ownership of such Restricted Shares or Stock Units other
than voting rights and the accumulation of Retained Distributions and unpaid
Dividend Equivalents that are likewise forfeited) shall again be available for
purposes of the Plan.


4.2    Adjustments. If the Company subdivides its outstanding shares of any
series of Common Stock into a greater number of shares of such series of Common
Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of such series of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the Board determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split‑up, spin‑off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock, or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 11.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under this Plan, then the Board, in such manner as the
Board, in its sole discretion, deems equitable and appropriate, shall make such
adjustments to any or all of (i) the number and kind of shares of stock which
thereafter may be awarded, optioned, or otherwise made subject to the benefits
contemplated by the Plan, (ii) the number and kind of shares of stock subject to
outstanding Awards, and (iii) the purchase or exercise price and the relevant
appreciation base with respect to any of the foregoing, provided, however, that
the number of shares subject to any Award shall always be a whole number.
Notwithstanding the foregoing, if all shares of any series of Common Stock are
redeemed, then each outstanding Award shall be adjusted to substitute for the
shares of such series of Common Stock subject thereto the kind and amount of
cash, securities or other assets issued or paid in the redemption of the
equivalent number of shares of such series of Common Stock and otherwise the
terms of such Award, including, in the case of Options or similar rights, the
total exercise price, and, in the case of Free Standing SARs, the base price,
shall remain constant before and after the substitution (unless otherwise
determined by the Board and provided in the applicable Agreement). The Board
may, if deemed appropriate, provide for a cash payment to any Holder of an Award
in connection with any adjustment made pursuant to this Section 4.2.


ARTICLE V


Eligibility


5.1    General. The Persons who shall be eligible to participate in the Plan and
to receive Awards under the Plan shall,




--------------------------------------------------------------------------------




subject to Section 5.2, be such Persons who are Nonemployee Directors as the
Board shall select. Awards may be made to Nonemployee Directors who hold or have
held Awards under this Plan or any similar or other awards under any other plan
of the Company or any of its Affiliates.


5.2    Ineligibility. No Person who is not a Nonemployee Director shall be
eligible to receive an Award.


ARTICLE VI


Stock Options


6.1    Grant of Options. Subject to the limitations of the Plan, the Board shall
designate from time to time those eligible Persons to be granted Options, the
time when each Option shall be granted to such eligible Persons, the series and
number of shares of Common Stock subject to such Option, and, subject to Section
6.2, the purchase price of the shares of Common Stock subject to such Option.


6.2    Option Price. The price at which shares may be purchased upon exercise of
an Option shall be fixed by the Board and may be more than, less than, or equal
to the Fair Market Value of the shares of the applicable series of Common Stock
subject to the Option as of the date the Option is granted.


6.3    Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of service, the term of each Option shall be
for such period as the Board shall determine as set forth in the applicable
Agreement.


6.4    Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and this Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Board, at any time before complete termination of such
Option, may accelerate the time or times at which such Option may be exercised
in whole or in part (without reducing the term of such Option).


6.5    Manner of Exercise.


(a)    Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the Board
may establish from time to time. The method or methods of payment of the
purchase price for the shares to be purchased upon exercise of an Option and of
any amounts required by Section 11.9 shall be determined by the Board and may
consist of (i) cash, (ii) check, (iii) promissory note, (iv) whole shares of any
series of Common Stock, (v) the withholding of shares of the applicable series
of Common Stock issuable upon such exercise of the Option, (vi) the delivery,
together with a properly executed exercise notice, of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds required to pay the purchase price, or (vii) any combination of the
foregoing methods of payment, or such other consideration and method of payment
as may be permitted for the issuance of shares under the Delaware General
Corporation Law. The permitted method or methods of payment of the amounts
payable upon exercise of an Option, if other than in cash, shall be set forth in
the applicable Agreement and may be subject to such conditions as the Board
deems appropriate.


(b)    Value of Shares. Unless otherwise determined by the Board and provided in
the applicable Agreement, shares of any series of Common Stock delivered in
payment of all or any part of the amounts payable in connection with the
exercise of an Option, and shares of any series of Common Stock withheld for
such payment, shall be valued for such purpose at their Fair Market Value as of
the exercise date.


(c)    Issuance of Shares. The Company shall effect the transfer of the shares
of Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 11.9, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Board and provided in the applicable Agreement, (i) no Holder
or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.


6.6    Nontransferability. Unless otherwise determined by the Board and provided
in the applicable Agreement, Options shall not be transferable other than by
will or the laws of descent and distribution or pursuant to a Domestic Relations




--------------------------------------------------------------------------------




Order, and, except as otherwise required pursuant to a Domestic Relations Order,
Options may be exercised during the lifetime of the Holder thereof only by such
Holder (or his or her court‑appointed legal representative).


ARTICLE VII


SARs


7.1    Grant of SARs. Subject to the limitations of the Plan, SARs may be
granted by the Board to such eligible Persons in such numbers, with respect to
any specified series of Common Stock, and at such times during the term of the
Plan as the Board shall determine. A SAR may be granted to a Holder of an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
shares of Common Stock subject to the related Option (a “Tandem SAR”) or may be
granted separately to an eligible Nonemployee Director (a “Free Standing SAR”).
Subject to the limitations of the Plan, SARs shall be exercisable in whole or in
part upon notice to the Company upon such terms and conditions as are provided
in the Agreement.


7.2    Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration, or cancellation of such related Option.
Tandem SARs shall be exercisable only at the time and to the extent that the
related Option is exercisable (and may be subject to such additional limitations
on exercisability as the Agreement may provide) and in no event after the
complete termination or full exercise of the related Option. Upon the exercise
or termination of the related Option, the Tandem SARs with respect thereto shall
be canceled automatically to the extent of the number of shares of Common Stock
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem SAR and unless
otherwise determined by the Board and provided in the applicable Agreement, (i)
the Holder thereof shall be entitled to receive from the Company, for each share
of the applicable series of Common Stock with respect to which the Tandem SAR is
being exercised, consideration (in the form determined as provided in Section
7.4) equal in value to the excess of the Fair Market Value of a share of the
applicable series of Common Stock with respect to which the Tandem SAR was
granted on the date of exercise over the related Option purchase price per
share, and (ii) the related Option with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the Tandem SAR was so exercised.


7.3    Free Standing SARs. Free Standing SARs shall be exercisable at the time,
to the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be more than, less than, or
equal to the Fair Market Value of the applicable series of Common Stock with
respect to which the Free Standing SAR was granted as of the date the Free
Standing SAR is granted. Subject to the limitations of the Plan, upon the
exercise of a Free Standing SAR and unless otherwise determined by the Board and
provided in the applicable Agreement, the Holder thereof shall be entitled to
receive from the Company, for each share of the applicable series of Common
Stock with respect to which the Free Standing SAR is being exercised,
consideration (in the form determined as provided in Section 7.4) equal in value
to the excess of the Fair Market Value of a share of the applicable series of
Common Stock with respect to which the Free Standing SAR was granted on the date
of exercise over the base price per share of such Free Standing SAR.


7.4    Consideration. The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in cash, shares of the applicable series of
Common Stock with respect to which the SAR was granted (valued at Fair Market
Value on the date of exercise of such SAR), a combination of cash and such
shares of the applicable series of Common Stock or such other consideration, in
each case, as provided in the Agreement. No fractional shares of Common Stock
shall be issuable upon exercise of a SAR, and unless otherwise provided in the
applicable Agreement, the Holder will receive cash in lieu of fractional shares.
Unless the Board shall otherwise determine, to the extent a Free Standing SAR is
exercisable, it will be exercised automatically for cash on its expiration date.


7.5    Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs, and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR,
including, without limitation, a condition that the SAR may be exercised only in
accordance with rules and regulations adopted from time to time, as the Board
may determine. Unless otherwise so provided in the applicable Agreement, any
such limit relating to a Tandem SAR shall not restrict the exercisability of the
related Option. Such rules and regulations may govern the right to exercise SARs
granted prior to the adoption or amendment of such rules and regulations as well
as SARs granted thereafter.


7.6    Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Board and provided in the applicable Agreement).






--------------------------------------------------------------------------------




7.7    Nontransferability. Unless otherwise determined by the Board and provided
in the applicable Agreement, (i) SARs shall not be transferable other than by
will or the laws of descent and distribution or pursuant to a Domestic Relations
Order, and (ii) except as otherwise required pursuant to a Domestic Relations
Order, SARs may be exercised during the lifetime of the Holder thereof only by
such Holder (or his or her court‑appointed legal representative).


ARTICLE VIII


Restricted Shares


8.1    Grant. Subject to the limitations of the Plan, the Board shall designate
those eligible Persons to be granted awards of Restricted Shares, shall
determine the time when each such Award shall be granted, shall determine
whether shares of Common Stock covered by awards of Restricted Shares will be
issued at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid during the Restriction Period in the event
shares of the applicable series of Common Stock are to be issued at the end of
the Restriction Period, and shall designate (or set forth the basis for
determining) the Vesting Date or Vesting Dates for each award of Restricted
Shares, and may prescribe other restrictions, terms, and conditions applicable
to the vesting of such Restricted Shares in addition to those provided in the
Plan. The Board shall determine the price, if any, to be paid by the Holder for
the Restricted Shares; provided, however, that the issuance of Restricted Shares
shall be made for at least the minimum consideration necessary to permit such
Restricted Shares to be deemed fully paid and nonassessable. All determinations
made by the Board pursuant to this Section 8.1 shall be specified in the
Agreement.


8.2    Issuance of Restricted Shares at Beginning of the Restriction Period. If
shares of the applicable series of Common Stock are issued at the beginning of
the Restriction Period, the stock certificate or certificates representing such
Restricted Shares shall be registered in the name of the Holder to whom such
Restricted Shares shall have been awarded. During the Restriction Period,
certificates representing the Restricted Shares and any securities constituting
Retained Distributions shall bear a restrictive legend to the effect that
ownership of the Restricted Shares (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms, and conditions provided in the Plan and the applicable Agreement. Such
certificates shall remain in the custody of the Company or its designee, and the
Holder shall deposit with the custodian stock powers or other instruments of
assignment, each endorsed in blank, so as to permit retransfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Agreement.


8.3    Restrictions. Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Board may designate, paid or distributed on
such Restricted Shares, and to exercise all other rights, powers, and privileges
of a Holder of shares of the applicable series of Common Stock with respect to
such Restricted Shares; except, that, unless otherwise determined by the Board
and provided in the applicable Agreement, (a) the Holder will not be entitled to
delivery of the stock certificate or certificates representing such Restricted
Shares until the Restriction Period shall have expired and unless all other
vesting requirements with respect thereto shall have been fulfilled or waived;
(b) the Company or its designee will retain custody of the stock certificate or
certificates representing the Restricted Shares during the Restriction Period as
provided in Section 8.2; (c) other than such dividends and distributions as the
Board may designate, the Company or its designee will retain custody of all
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting, and other conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid, or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (d) the Holder may not
sell, assign, transfer, pledge, exchange, encumber, or dispose of the Restricted
Shares or any Retained Distributions or his interest in any of them during the
Restriction Period; and (e) a breach of any restrictions, terms, or conditions
provided in the Plan or established by the Board with respect to any Restricted
Shares or Retained Distributions will cause a forfeiture of such Restricted
Shares and any Retained Distributions with respect thereto.


8.4    Issuance of Stock at End of the Restriction Period. Restricted Shares
issued at the end of the Restriction Period shall not constitute issued and
outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an award of Restricted Shares, in each case until
such shares shall have been transferred to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Board may specify in the
Agreement.


8.5    Cash Awards. In connection with any award of Restricted Shares, an
Agreement may provide for the payment




--------------------------------------------------------------------------------




of a cash amount to the Holder of such Restricted Shares at any time after such
Restricted Shares shall have become vested. Such cash awards shall be payable in
accordance with such additional restrictions, terms, and conditions as shall be
prescribed by the Board in the Agreement and shall be in addition to any other
compensation payments which such Holder shall be otherwise entitled or eligible
to receive from the Company.


8.6    Completion of Restriction Period. On the Vesting Date with respect to
each award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms, and conditions, (a) all or the applicable portion of such
Restricted Shares shall become vested, (b) any Retained Distributions and any
unpaid Dividend Equivalents with respect to such Restricted Shares shall become
vested to the extent that the Restricted Shares related thereto shall have
become vested, and (c) any cash award to be received by the Holder with respect
to such Restricted Shares shall become payable, all in accordance with the terms
of the applicable Agreement. Any such Restricted Shares, Retained Distributions,
and any unpaid Dividend Equivalents that shall not become vested shall be
forfeited to the Company, and the Holder shall not thereafter have any rights
(including dividend and voting rights) with respect to such Restricted Shares,
Retained Distributions, and any unpaid Dividend Equivalents that shall have been
so forfeited. The Board may, in its discretion, provide that the delivery of any
Restricted Shares, Retained Distributions, and unpaid Dividend Equivalents that
shall have become vested, and payment of any cash awards that shall have become
payable, shall be deferred until such date or dates as the recipient may elect.
Any election of a recipient pursuant to the preceding sentence shall be filed in
writing with the Board in accordance with such rules and regulations, including
any deadline for the making of such an election, as the Board may provide.


ARTICLE IX


Stock Units


9.1    Grant. In addition to granting awards of Options, SARs, and Restricted
Shares, the Board shall, subject to the limitations of the Plan, have authority
to grant to eligible Persons awards of Stock Units which may be in the form of
shares of any specified series of Common Stock or units, the value of which is
based, in whole or in part, on the Fair Market Value of the shares of any
specified series of Common Stock. Subject to the provisions of the Plan,
including any rules established pursuant to Section 9.2, awards of Stock Units
shall be subject to such terms, restrictions, conditions, vesting requirements,
and payment rules as the Board may determine in its discretion, which need not
be identical for each Award. The determinations made by the Board pursuant to
this Section 9.1 shall be specified in the applicable Agreement.


9.2    Rules. The Board may, in its discretion, establish any or all of the
following rules for application to an Award of Stock Units:


(a)    Any shares of Common Stock which are part of an award of Stock Units may
not be assigned, sold, transferred, pledged, or otherwise encumbered prior to
the date on which the shares are issued or, if later, the date provided by the
Board at the time of the Award.


(b)    Such Awards may provide for the payment of cash consideration by the
Person to whom such Award is granted or provide that the Award, and any shares
of Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Stock
Units shall be for at least the minimum consideration necessary to permit such
shares to be deemed fully paid and nonassessable.


(c)    Awards of Stock Units may relate in whole or in part to performance or
other criteria established by the Board at the time of grant.


(d)    Awards of Stock Units may provide for deferred payment schedules, vesting
over a specified period of service, the payment (on a current or deferred basis)
of dividend equivalent amounts with respect to the number of shares of Common
Stock covered by the Award, and elections by the Holder to defer payment of the
Award or the lifting of restrictions on the Award, if any.


(e)     In such circumstances as the Board may deem advisable, the Board may
waive or otherwise remove, in whole or in part, any restrictions or limitations
to which a Stock Unit Award was made subject at the time of grant.


ARTICLE X


Stock Awards in Lieu of Cash Director Fees






--------------------------------------------------------------------------------




10.1    General. Each Nonemployee Director shall have the option to elect to
receive shares of one or more series of Common Stock, as prescribed by the
Board, in lieu of all or part of the Director Compensation otherwise payable by
the Company during each calendar quarter. Subject to any applicable Purchase
Restriction as described in Section 10.3, to the extent a Nonemployee Director
has elected in writing to receive stock in lieu of Director Compensation, such
Nonemployee Director will receive shares of Common Stock on the last day of the
calendar quarter for which the Director Compensation was earned. The Director
Compensation shall be converted to a number of shares of Common Stock equal in
value to such Director Compensation based on the Fair Market Value of such
shares on the last day of the calendar quarter for which the Director
Compensation would otherwise be payable to the Nonemployee Director, with any
fractional shares paid in cash. For this purpose, if the last day of the
calendar quarter is not a trading day, then Fair Market Value shall be
determined as of the next succeeding trading day. Any shares issued in lieu of
Director Compensation shall be issued free of all restrictions except as
required by law.


10.2    Timing of Election. A Nonemployee Director's election pursuant to
Section 10.1 must be made no later than the 30th calendar day (or such other day
as the Board may prescribe) prior to the end of the calendar quarter to which
the election applies in accordance with the procedures established by the Board.
Once an election is made with respect to a particular calendar quarter, it may
not be withdrawn or substituted unless the Board determines, in its sole
discretion, that the withdrawal or substitution is occasioned by an
extraordinary or unanticipated event.


10.3    Election Void During Restricted Period. If, on the date shares would be
purchased pursuant to an election under Section 10.1, there is in place any
restriction under applicable law (including, without limitation, a blackout
period under the Sarbanes-Oxley Act of 2002) or the rules of the principal
national securities exchange on which shares of the applicable series of Common
Stock are traded (a “Purchase Restriction”) which would prohibit the Nonemployee
Director from making such a purchase, then such shares shall be purchased on the
first trading day following the lapse or removal of the Purchase Restriction
based on the Fair Market Value of the shares on such trading day.


10.4    Conditions. Nothing contained herein shall preclude the Board, in its
sole discretion, from imposing conditions on any election made under Section
10.1, including, without limitation, the conditions described in Section 10.3.




ARTICLE XI


General Provisions


11.1    Acceleration of Options, SARs, Restricted Shares and Stock Units.


(a)    Death or Disability. If a Holder's service shall terminate by reason of
death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule, or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions and
any unpaid Dividend Equivalents shall become vested and any cash amounts payable
pursuant to the applicable Agreement shall be adjusted in such manner as may be
provided in the Agreement; and (iii) in the case of Stock Units, each such award
of Stock Units shall become vested in full.


(b)    Approved Transactions; Board Change; Control Purchase. In the event of
any Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule, or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares, any
related Retained Distributions, and any unpaid Dividend Equivalents shall become
vested and any cash amounts payable pursuant to the applicable Agreement shall
be adjusted in such manner as may be provided in the Agreement; and (iii) in the
case of Stock Units, each such award of Stock Units shall become vested in full,
in each case effective upon the Board Change or Control Purchase or immediately
prior to consummation of the Approved Transaction. Notwithstanding the
foregoing, unless otherwise provided in the applicable Agreement, the Board may,
in its discretion, determine that any or all outstanding Awards of any or all
types granted pursuant to the Plan will not vest or become exercisable on an
accelerated basis in connection with an Approved Transaction if effective
provision has been made for the taking of such action which, in the opinion of
the Board, is equitable and appropriate to substitute a new Award for such Award
or to assume such Award and to make such new or assumed Award, as nearly as may
be practicable, equivalent to the old




--------------------------------------------------------------------------------




Award (before giving effect to any acceleration of the vesting or exercisability
thereof), taking into account, to the extent applicable, the kind and amount of
securities, cash, or other assets into or for which the applicable series of
Common Stock may be changed, converted, or exchanged in connection with the
Approved Transaction.


11.2    Termination of Service.


(a)    General. If a Holder's service shall terminate prior to the complete
exercise of an Option or SAR (or deemed exercise thereof, as provided in Section
7.2) or during the Restriction Period with respect to any Restricted Shares or
prior to the vesting or complete exercise of any Stock Units, then such Option,
SAR, or Stock Unit shall thereafter be exercisable, and the Holder's rights to
any unvested Restricted Shares, Retained Distributions, unpaid Dividend
Equivalents, and cash amounts and any such unvested Stock Units shall thereafter
vest, in each case solely to the extent provided in the applicable Agreement;
provided, however, that, unless otherwise determined by the Board and provided
in the applicable Agreement, (i) no Option or SAR may be exercised after the
scheduled expiration date thereof; (ii) if the Holder's service terminates by
reason of death or Disability, the Option or SAR shall remain exercisable for a
period of at least one year following such termination (but not later than the
scheduled expiration of such Option or SAR); and (iii) any termination of the
Holder's service for cause will be treated in accordance with the provisions of
Section 11.2(b).


(b)    Termination for Cause. If a Holder's service on the Board shall be
terminated by the Company during the Restriction Period with respect to any
Restricted Shares, or prior to the exercise of any Option or SAR, or prior to
the vesting or complete exercise of any Stock Unit for cause (for these
purposes, cause shall include, but not be limited to, insubordination,
dishonesty, incompetence, moral turpitude, other misconduct of any kind, and the
refusal to perform his duties and responsibilities for any reason other than
illness or incapacity; provided, however, that if such termination occurs within
12 months after an Approved Transaction or Control Purchase or Board Change,
termination for cause shall mean only a felony conviction for fraud,
misappropriation, or embezzlement), then, unless otherwise determined by the
Board and provided in the applicable Agreement, (i) all Options and SARs and all
unvested or unexercised Stock Units held by such Holder shall immediately
terminate and (ii) such Holder's rights to all Restricted Shares, Retained
Distributions, any unpaid Dividend Equivalents, and any cash awards shall be
forfeited immediately.


11.3    Nonalienation of Benefits. Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance, or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the Person entitled to such benefits.


11.4    Written Agreement. Each grant of an Option under the Plan shall be
evidenced by a stock option agreement; each SAR shall be evidenced by a stock
appreciation rights agreement; each award of Restricted Shares shall be
evidenced by a restricted shares agreement; and each award of Stock Units shall
be evidenced by a stock units agreement, each in such form and containing such
terms and provisions not inconsistent with the provisions of the Plan as the
Board from time to time shall approve; provided, however, that if more than one
type of Award is made to the same Holder, such Awards may be evidenced by a
single Agreement with such Holder. Each grantee of an Option, SAR, Restricted
Shares, or Stock Units shall be notified promptly of such grant, and a written
Agreement shall be promptly executed and delivered by the Company. Any such
written Agreement may contain (but shall not be required to contain) such
provisions as the Board deems appropriate (i) to insure that the penalty
provisions of Section 4999 of the Code will not apply to any stock or cash
received by the Holder from the Company or (ii) to provide cash payments to the
Holder to mitigate the impact of such penalty provisions upon the Holder. Any
such Agreement may be supplemented or amended from time to time as approved by
the Board as contemplated by Section 11.6(b).


11.5    Designation of Beneficiaries. Each Person who shall be granted an Award
under the Plan may designate a beneficiary or beneficiaries and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Board on a form to be prescribed by it, provided that no
such designation shall be effective unless so filed prior to the death of such
Person.


11.6    Termination and Amendment.


(a)    General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to the tenth anniversary of the Effective Date and may, from time to time, be
suspended or discontinued or modified or amended if such action is deemed
advisable by the Board.






--------------------------------------------------------------------------------




(b)    Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal, or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 11.6(a)), the
Board may amend outstanding Agreements with any Holder, including, without
limitation, any amendment which would (i) accelerate the time or times at which
the Award may be exercised and/or (ii) extend the scheduled expiration date of
the Award. Without limiting the generality of the foregoing, the Board may, but
solely with the Holder's consent unless otherwise provided in the Agreement,
agree to cancel any Award under the Plan and grant a new Award in substitution
therefor, provided that the Award so substituted shall satisfy all of the
requirements of the Plan as of the date such new Award is made. Nothing
contained in the foregoing provisions of this Section 11.6(b) shall be construed
to prevent the Board from providing in any Agreement that the rights of the
Holder with respect to the Award evidenced thereby shall be subject to such
rules and regulations as the Board may, subject to the express provisions of the
Plan, adopt from time to time or impair the enforceability of any such
provision.


11.7    Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules, and
regulations and such approvals by any governmental agencies as may be required,
including, without limitation, the effectiveness of any registration statement
required under the Securities Act of 1933, and the rules and regulations of any
securities exchange or association on which the Common Stock may be listed or
quoted. For so long as any series of Common Stock are registered under the
Exchange Act, the Company shall use its reasonable efforts to comply with any
legal requirements (i) to maintain a registration statement in effect under the
Securities Act of 1933 with respect to all shares of the applicable series of
Common Stock that may be issued to Holders under the Plan and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.


11.8    Withholding. The Company's obligation to deliver shares of Common Stock
or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state, and local tax withholding requirements. Federal,
state, and local withholding tax due at the time of an Award, upon the exercise
of any Option or SAR or upon the vesting of, or expiration of restrictions with
respect to, Restricted Shares or Stock Units, as appropriate, may, in the
discretion of the Board, be paid in shares of the applicable series of Common
Stock already owned by the Holder or through the withholding of shares otherwise
issuable to such Holder, upon such terms and conditions (including, without
limitation, the conditions referenced in Section 6.5) as the Board shall
determine. If the Holder shall fail to pay, or make arrangements satisfactory to
the Board for the payment to the Company of, all such federal, state and local
taxes required to be withheld by the Company, then the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to such Holder an amount equal to any federal, state, or local
taxes of any kind required to be withheld by the Company with respect to such
Award.


11.9    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options and the awarding of stock and cash
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.


11.10    Exclusion from Other Plans. By acceptance of an Award, unless otherwise
provided in the applicable Agreement, each Holder shall be deemed to have agreed
that such Award is special incentive compensation that will not be taken into
account, in any manner, as compensation or bonus in determining the amount of
any payment under any pension, retirement or other benefit plan, program, or
policy of the Company or any Subsidiary of the Company. In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that such Award
will not affect the amount of any life insurance coverage, if any, provided by
the Company on the life of the Holder which is payable to such beneficiary under
any life insurance plan of the Company or any Subsidiary of the Company.
Director Compensation elected to be received in the form of stock in lieu of
cash shall be treated as regular compensation for purposes of any Director
retirement or life insurance plan.


11.11    Unfunded Plan. Neither the Company nor any Subsidiary of the Company
shall be required to segregate any cash or any shares of Common Stock which may
at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no Holder shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company to any Holder pursuant to the
Plan shall be those of a debtor pursuant to such contract obligations as are
created by or pursuant to the Plan, and shall be limited to those of a general
creditor of the Company. In its sole discretion, the Board may authorize the
creation of trusts or other arrangements to meet the obligations of the Company
under the Plan, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.




--------------------------------------------------------------------------------






11.12    Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.


11.13    Accounts. The delivery of any shares of Common Stock and the payment of
any amount in respect of an Award shall be for the account of the Company or the
applicable Subsidiary of the Company, as the case may be, and any such delivery
or payment shall not be made until the recipient shall have paid or made
satisfactory arrangements for the payment of any applicable withholding taxes as
provided in Section 11.8.


11.14    Legends. Each certificate evidencing shares of Common Stock subject to
an Award shall bear such legends as the Board deems necessary or appropriate to
reflect or refer to any terms, conditions, or restrictions of the Award
applicable to such shares, including, without limitation, any to the effect that
the shares represented thereby may not be disposed of unless the Company has
received an opinion of counsel, acceptable to the Company, that such disposition
will not violate any federal or state securities laws.


11.15    Company's Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations, or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell, or otherwise dispose of all or any part
of its business or assets.


11.16 Continued Service. For purposes of Awards outstanding as of 5:00 p.m., New
York City time, on the date on which the redemption by the Company of all of the
outstanding shares of each series of its Liberty Capital Common Stock and
Liberty Starz Common Stock for shares of Liberty Media Corporation's Liberty
Capital Common Stock and Liberty Starz Common Stock, respectively, occurred, a
Holder's service to the Company, any Qualifying Subsidiary (as defined below) or
any of their respective Subsidiaries shall be deemed to be service to the
Company or any of its Subsidiaries for all purposes under the Plan. For purposes
of this Section 11.16, “Qualifying Subsidiary” means a former direct or indirect
Subsidiary of the Company (or its predecessor Liberty Interactive LLC), any
successor of any such former Subsidiary, and the parent company (directly or
indirectly) of any such former Subsidiary or successor, including Liberty Media
Corporation, Ascent Capital Group, Inc., DIRECTV, Discovery Communications, Inc.
and Liberty Global, Inc.




